Citation Nr: 1745217	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1961 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability had onset during his active service.

2.  The Veteran's current tinnitus had onset during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A hearing loss disability is defined for VA compensation purposes with regard to audiology testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz for one ear are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.


A.  Hearing Loss

The Veteran contends that he developed hearing loss as a result of noise exposure during military service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

Findings from the January 2011 VA examination reveal that the Veteran has a current bilateral hearing loss disability for VA purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Thus, the requirement of a current disability has been fulfilled.

Service treatment records (STR) do not indicate that the Veteran complained of or was diagnosed with hearing loss during service.  Both the Veteran's entrance and separation examinations indicate normal hearing.

Although the STRs are absent for any complaints of, or treatment for, hearing problems, the Veteran's military records reflect that his military occupational specialty (MOS) was that of Engineer Equipment Mechanic, and his DD 214 reflects that he received training as an engineer equipment mechanic, in Mine Warfare, and Tactics of Marine Rifle.

The Veteran has stated that his hearing loss is related to his period of military service.  Although a lay person may be competent to provide an opinion on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is competent to report symptoms capable of lay observation such as the onset of his hearing loss.

The Board notes that the Veteran is competent to describe what he experienced in service.  It is plausible that the Veteran was exposed to significant acoustic trauma while working on engines and firing guns and other types of weaponry in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to extreme noise levels during service.

The remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.

An April 2010 VA audiology assessment indicates that the Veteran reported a gradual decrease in his hearing ability and intermittent tinnitus bilaterally with an annoyance rating of 2 out of 10.  The assessment report indicates that the examiner stated that the Veteran's noise exposure is more likely as not a contributing factor to his hearing impairment.  The assessment report indicates that results were consistent with aging and noise-induced cochlear pathology.  The examiner noted no indication of external, middle, or retro cochlear ear disease.

VA treatment records received in September 2012 indicate a history of hearing loss but do not discuss the origin of the Veteran's hearing loss.

The Veteran underwent a VA examination in January 2011.  The VA examiner noted that a review of the Veteran's file revealed "normal whisper voice at the enlistment and normal hearing through 6KHz bilaterally with most thresholds even more sensitive than 0 dBHL at separation examination."  The VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure in the military.  The examiner noted that the Veteran's separation audiogram indicated normal hearing and that service records were silent for hearing loss complaints.  The examiner explained that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed onset hearing loss.  He noted that IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there is no reasonable basis for delayed onset.

In the Veteran's November 2011 hearing with the RO, the Veteran stated that he was exposed to noises in service, including screaming and shouting, garbage cans sliding across the floor, and bed bunks turned upside down.  The Veteran testified that he fired weapons in service without hearing protection.  The Veteran testified that he was an engineer equipment mechanic was exposed to engines running eight hours a day, every day except Sunday, and did not have hearing protection.  The Veteran testified that he was on the Marine Corps rifle team for a year with no ear protection.  The Veteran testified that he first noticed hearing loss in service when, after walking away from the engines, his ears were always ringing constantly.  He testified that because he was young he did not think much about it and that if he reported it they would tell him to get over it and that he could handle it.  The Veteran testified that his tinnitus is constant.

In the Veteran's May 2017 hearing before the Board, the Veteran testified that his MOS was a heavy equipment mechanic, diesel mechanic for over four years.  He testified that he was in a really loud, seven bay area, and that no ear protection was provided.  The Veteran testified that in service he was on the First Rifle Team for approximately 6 months which involved shooting matches every day.  The Veteran testified that after service he worked on the railroad, in the fire department, and in the police department.  He testified that he was not exposed to loud noises after service and that when he was working with the police department, he fired weapons every 6 months and wore mandatory hearing protection.  The Veteran testified that he first noticed hearing loss in early 1963 and that he did not think about his hearing loss but that he had to strain to understand what was going on.  The Veteran testified that he believes his hearing loss is related to service because none of his experiences after service involved exposure to loud explosions or really loud noises.

In a May 2017 audiology assessment from a private audiology center, the examiner noted that audiometry showed a moderate sloping to severe sensorineural hearing loss, bilaterally.  The examiner noted that the findings were consistent with the Veteran's reports of bilateral tinnitus and hearing decline.  The examiner stated that he reviewed the Veteran's history and test results and opined that his initial onset of bilateral hearing loss and tinnitus are likely due to unprotected noise exposure from his duties in military service.  The examiner noted that the Veteran was exposed to noise from unprotected hearing at the firing range and working with diesel engines.  The examiner stated that the Veteran has experienced no other significant noise exposure out of service.

The Board must take a sympathetic view of the Veteran's statements.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Taking such a reading, the Board finds that the statements submitted in support of his appeal are to be properly understood as the Veteran experiencing the beginning of hearing loss symptoms in his ears contemporaneous to the in-service noise exposure, with symptoms present since that time, and increasing in severity throughout the years.

As discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his symptomatology to be credible.  In light of the Veteran's acknowledged noise exposure in service, as well as his statements regarding noticing hearing impairment following noise exposure in service and symptoms ever since, the Board finds the evidence for and against his claim to be at least in relative equipoise.  In this regard, the Board acknowledges that the January 2011 VA examination report indicates that the Veteran's hearing loss was not caused by service; however, the April 2010 VA audiology assessment as well as the May 2017 private audiology assessment both indicate that the Veteran's hearing loss is likely due to service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss is the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

B.  Tinnitus

The Veteran contends that he has experienced tinnitus since his period of service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.

The Board's analysis regarding tinnitus is similar to the above analysis for hearing loss.  In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.

The Board finds that the Veteran's statements are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation). Thus, the Board finds that the Veteran is competent to relate a history of having experienced tinnitus.

Service treatment records (STR) do not indicate that the Veteran complained of or was diagnosed with tinnitus during service.  Both the Veteran's entrance and separation examinations indicate normal hearing.

The April 2010 VA audiology assessment indicates that the Veteran reported intermittent tinnitus bilaterally with an annoyance rating of 2 out of 10.  The assessment report indicates that the Veteran's noise exposure is more likely as not a contributing factor to his hearing impairment.

The Veteran underwent a VA examination in January 2011.  The examination report indicates that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  The VA examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of noise exposure in the military.  As discussed above, the examiner noted that the Veteran's service records were silent for hearing loss complaints.

As discussed above, in the Veteran's November 2011 hearing with the RO, the Veteran stated that he was exposed to noises in service.  The Veteran testified that he first noticed hearing loss in service when he would walk away from the engines and his ears were always ringing constantly.  The Veteran testified that because he was young he did not think much about it and that if he reported it they would tell him to get over it and that he could handle it.  The Veteran testified that his tinnitus is constant.

As discussed above, in the Veteran's May 2017 hearing before the Board, the Veteran testified that his tinnitus began in service and that he was not exposed to loud noises after service.  The Veteran testified that he first noticed tinnitus when he was in service and that he mainly hears it at night.  The Veteran testified that he left the military in 1966 and that his tinnitus has been constant since service.

In a May 2017 audiology assessment from a private audiology center, the examiner noted that audiometry showed a moderate sloping to severe sensorineural hearing loss, bilaterally.  The examiner noted that the findings were consistent with the Veteran's reports of bilateral tinnitus and hearing decline.  The examiner stated that he reviewed the Veteran's history and test results and opined that his initial onset of bilateral hearing loss and tinnitus are likely due to unprotected noise exposure from his duties in military service.  The examiner noted that the Veteran was exposed to noise from unprotected hearing at the firing range and working with diesel engines.  The examiner noted that the Veteran has experienced no other significant noise exposure out of service.

The Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  Furthermore, despite the fact that the evidence of record is absent any treatment for, or diagnosis of, tinnitus until many years after service, the Veteran has attested to the fact that he began experiencing a ringing sound in his ears during service and is competent and credible in this regard.  The Board acknowledges the May 2017 private audiology assessment wherein the examiner opined that the Veteran's tinnitus had onset in service and that it was likely due to unprotected noise exposure in service.  The Board resolves reasonable doubt in favor of the Veteran and finds that service connection must be granted for tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


